NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0666-19T3

CARMEN DURAN,

          Plaintiff-Respondent,

v.

HEIGHTS LIQUORS,

          Defendant,

and

SUKESHI HIRPARA, JAYANT
HIRPARA, and HIMANSHU
ANTALA, and CITY OF JERSEY
CITY,

          Defendants-Respondents,

and

SHREEDURGA, LLC,

     Defendant-Appellant,
____________________________

                   Argued November 9, 2020 – Decided November 24, 2020

                   Before Judges Fasciale and Rothstadt.
             On appeal from the Superior Court of New Jersey, Law
             Division, Hudson County, Docket No. L-0338-18.

             Shaun A. McGinn argued the cause for appellant
             (Hartford Insurance, attorneys; Shaun A. McGinn, on
             the briefs).

             Robert M. Brigantic argued the cause for respondents
             Sukeshi Hirpara, Jayant Hirpara, and Himanshu Antala
             (Law Offices of Michael Swimmer, attorneys; Robert
             M. Brigantic, on the brief).

PER CURIAM

        Defendant Shreedurga, LLC (Shreedurga) appeals from two orders: an

August 16, 2019 order granting summary judgment in favor of defendants

Sukeshi Hirpara, Jayant Hirpara, and Himanshu Antala (lessor defendants) and

compelling Shreedurga to indemnify them and pay their defenses costs; and a

September 27, 2019 order denying reconsideration.       The judge improperly

denied Shreedurga's requests for oral argument on both motions and in granting

summary judgment rendered no findings of fact or conclusions of law. We

therefore reverse, remand, and permit the parties to engage in motion practice

anew.

        Plaintiff filed a personal injury complaint seeking compensation for

injuries resulting from a trip and fall on the sidewalk abutting a liquor store

operated by Shreedurga.     Lessor defendants asserted cross-claims against

                                                                       A-0666-19T3
                                      2
Shreedurga seeking defense and indemnification, arguing that Shreedurga failed

to purchase additional insured coverage as purportedly required by the parties'

lease agreement.     Shreedurga moved for summary judgment and lessor

defendants cross-moved for summary judgment on their cross-claim for defense

and indemnification. Shreedurga opposed the cross-motion and requested oral

argument. The judge mistakenly marked the motion as unopposed and granted

lessor defendants' cross-motion for summary judgment on the papers. The judge

rendered no findings of fact or conclusions of law.

      Shreedurga moved for reconsideration, and again requested oral

argument, which the judge did not conduct. In his written opinion denying

reconsideration, the judge acknowledged he mistakenly marked the cross-

motion as unopposed, rejected Shreedurga's contention that he did not consider

its opposition, and concluded that Shreedurga did not meet the standard for relief

on a motion for reconsideration. The judge did not articulate any reason for

denying Shreedurga's second request for oral argument.

      On appeal, Shreedurga raises the following points for this court's

consideration:

            POINT I

            THE [JUDGE] BELOW IMPROPERLY HELD THAT
            TENANT SHREEDURGA BREACHED THE LEASE

                                                                          A-0666-19T3
                                        3
           CONTRACT BY FAILING TO PRODUCE
           INSURANCE    INFORMATION   WHERE     NO
           BREACH OF CONTRACT CLAIM WAS ASSERTED
           AND IN THE ABSENCE OF ANY SUPPORTING
           EVIDENCE   DEMONSTRATING A TIMELY
           REQUEST FOR INSURANCE INFORMATION[.]

           POINT II

           THE TERMS OF THE LEASE PERTAINING TO
           INSURANCE COVERAGE ARE AMBIGUO[US]
           AND MUST BE CON[STRUED] AGAINST THE
           PARTY SEEKING INDEMNIFICATION[.]

           POINT III

           LESSOR [DEFENDANTS] [ARE] INELIGIBLE FOR
           AN ADDITIONAL INSURED COVERAGE EVEN IF
           THE LEASE IS DEEMED TO INCLUDE SUCH A
           REQUIREMENT BECAUSE THE ACCIDENT DOES
           NOT ARISE OUT OF THE USE OF THE LEASED
           PREMISES[.]




           POINT IV

           THE [JUDGE] BELOW IMPROPERLY DENIED
           SHREEDURGA'S   REQUEST   FOR   ORAL
           ARGUMENT ON ITS OPPO[SITION] TO THE
           CROSS[-]MOTION    AND  MOTION   FOR
           RECONSIDERATION[.]

Since we are reversing and remanding for the parties to engage in motion

practice anew, we need not reach the substantive arguments.


                                                                 A-0666-19T3
                                      4
                                            I.

      The judge was required to conduct oral argument on the dispositive

motions or explain his reasons for not doing so. He did neither. And the judge

should have made findings of fact and conclusions of law on the merits of the

summary judgment motions.

      Rule 1:6-2(d) governs oral argument on motions in civil cases and

provides in relevant part:

            [N]o motion shall be listed for oral argument unless a
            party requests oral argument in the moving papers or in
            timely-filed answering or reply papers, or unless the
            court directs. A party requesting oral argument may,
            however, condition the request on the motion being
            contested. If the motion involves pretrial discovery or
            is directly addressed to the calendar, the request shall
            be considered only if accompanied by a statement of
            reasons and shall be deemed denied unless the court
            otherwise advises counsel prior to the return day. As to
            all other motions, the request shall be granted as of
            right.

"The denial of oral argument when a motion has properly presented [like here]

a substantive issue to the court for decision 'deprives litigants of an opportunity

to present their case fully to a court.'" Palombi v. Palombi, 414 N.J. Super. 274,

285 (App. Div. 2010) (quoting Mackowski v. Mackowski, 317 N.J. Super. 8, 14

(App. Div. 1998)).



                                                                           A-0666-19T3
                                        5
      A request for oral argument respecting a substantive motion may be

denied. Raspantini v. Arocho, 364 N.J. Super. 528, 531-34 (App. Div. 2003).

However, in accordance with Rule 1:6-2(d), "[w]here . . . the trial [judge]

decides the motion on the papers despite a request for oral argument, the trial

[judge] should set forth in its opinion its reasons for disposing of the motion for

summary judgment on the papers in its opinion." LVNV Funding, L.L.C. v.

Colvell, 421 N.J. Super. 1, 5 (App. Div. 2011); see Great Atl. & Pac. Tea Co.,

Inc. v. Checchio, 335 N.J. Super. 495, 497-98 (App. Div. 2000) (reversing

summary judgment where the trial court did not conduct oral argument, which

was requested by the moving party, because the court did not find any basis for

relaxing the rule and the judge provided no basis for denial in the record). Where

a request for oral argument on a substantive motion is properly made, denial of

argument—absent articulation of specific reasons on the record— constitutes

reversible error. Raspantini, 364 N.J. Super. at 531-34.

      A judge is required to make findings of fact and reach conclusions of law.

Rule 1:7-4(a) provides that "[t]he court shall, by an opinion or memorandum

decision, either written or oral, find the facts and state its conclusions of law

thereon . . . on every motion decided by a written order that is appealable as of

right[.]" The inclusion is particularly important "in the case of motions for


                                                                           A-0666-19T3
                                        6
summary judgment, as to which [Rule] 4:46-2(c) specifically directs the court

to make findings and conclusions in accordance with [Rule] 1:7-4(a)."

Raspantini, 364 N.J. Super. at 533. The failure to include a statement of reasons

for granting the original motion—especially in the absence of oral argument—

impedes our ability to consider the parties' arguments, even when we apply a de

novo standard of review. See Estate of Doerfler v. Fed Ins. Co., 454 N.J. Super.
298, 302 (App. Div. 2018) (noting that "although our standard of review from

the grant of a motion for summary judgment is de novo . . . our function as an

appellate court is to review the decision of the trial court, not to decide the

motion tabula rasa"). As a result of these deficiencies, we have no basis on

which to conduct any meaningful review either of the judge's denial of oral

argument or his decision to grant summary judgment.

      As to reconsideration, we similarly conclude that the judge improperly

denied Shreedurga's request for oral argument. In his written opinion, the judge

did not mention Shreedurga's request for oral argument nor did he articulate why

he was denying it, as required by Rule 1:6-2(d). The judge merely cited the

standard for reconsideration relief which under certain circumstances—but not

these circumstances—could have otherwise formed the basis of a denial of oral

argument. See Raspantini, 364 N.J. Super. at 532 (explaining that a "motion for


                                                                         A-0666-19T3
                                       7
reconsideration might quite properly have been decided without oral argument,

if, for example, that motion on its face did not meet the applicable test for that

relief . . . and if that substantive shortcoming were given as the reason for

denying oral argument"). Without a full explanation to inform this court as to

why the request was denied, we are again unable to independently evaluate the

sufficiency of the judge's reasons for refusing Shreedurga's request for oral

argument, whatever those reasons may have been.

      Reversed and remanded.       Because the parties may engage in motion

practice anew, and because any later appeal will be from a different record, we

do not retain jurisdiction.




                                                                          A-0666-19T3
                                        8